In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00174-CV
     ___________________________

  IN THE INTEREST OF C.E., A CHILD



  On Appeal from the 233rd District Court
          Tarrant County, Texas
      Trial Court No. 233-703782-21


  Before Birdwell, Womack, and Wallach, JJ.
  Memorandum Opinion by Justice Birdwell
                           MEMORANDUM OPINION

      Appellant Mother appeals the termination of her parental rights to her child

C.E.1 See Tex. Fam. Code Ann. § 161.001(b)(1)(N), (O), (b)(2).

      Mother’s appointed appellate counsel has filed a brief asserting that her appeal

is frivolous. See Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct. 1396, 1400 (1967);

see also In re K.M., 98 S.W.3d 774, 776–77 (Tex. App.—Fort Worth 2003, no pet.)

(holding that Anders procedures apply in parental-rights termination cases). The brief

meets the Anders requirements by presenting a professional evaluation of the record

and demonstrating why there are no arguable grounds to be advanced on appeal.

Mother was provided with the opportunity to obtain a copy of the appellate record

and to file a pro se response. Neither she nor the Department of Family and

Protective Services has filed a response.

      When an Anders brief is filed, we must independently examine the appellate

record to determine if any arguable grounds for appeal exist. In re C.J., No. 02-18-

00219-CV, 2018 WL 4496240, at *1 (Tex. App.—Fort Worth Sept. 20, 2018, no pet.)

(mem. op.); see also Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays

v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). We also

consider the Anders brief itself and any pro se response. In re K.M., No. 02-18-00073-

CV, 2018 WL 3288591, at *10 (Tex. App.—Fort Worth July 5, 2018, pet. denied)

      1
        In a termination-of-parental-rights case, we use aliases or initials for the names
of the children and their parents. See Tex. Fam. Code Ann. § 109.002(d); Tex. R. App.
P. 9.8(b)(2).

                                            2
(mem. op.); see In re Schulman, 252 S.W.3d 403, 408–09 (Tex. Crim. App. 2008) (orig.

proceeding).

      We have carefully reviewed counsel’s brief and the appellate record. Finding

no reversible error, we agree with counsel that this appeal is without merit. See Bledsoe

v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005); In re D.D., 279 S.W.3d 849, 850

(Tex. App.—Dallas 2009, pet. denied).          Therefore, we affirm the trial court’s

judgment terminating Mother’s parental rights to C.E.2

                                                      /s/ Wade Birdwell

                                                      Wade Birdwell
                                                      Justice

Delivered: August 25, 2022




      2
       Although counsel filed a motion to withdraw, she remains appointed in this
appeal through proceedings in the supreme court unless she is otherwise relieved of
her duties for good cause in accordance with Family Code Section 107.016. See Tex.
Fam. Code Ann. § 107.016; In re P.M., 520 S.W.3d 24, 27 (Tex. 2016).

                                           3